DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 08-23-2022.

The application has been amended as follows: 

Claim 1 should be:
1.  A gas sensor, comprising:
a heat sensitive resistive element having at least a pair of electrodes;
a lead part which is electrically connected to the heat sensitive resistive element by welding, while having no inclusions; and
a porous gas molecule adsorption material which is thermally coupled to the heat sensitive resistive element, has a pore, and adsorbs molecules with a diameter smaller than a diameter of the pore, wherein adsorbed specific gas molecules are desorbed by heating to further change a temperature of the porous gas molecule adsorption material due to desorption; and
wherein, during heating of the porous gas molecule adsorption material, an overpower is supplied to the heat sensitive resistive element to put the heat sensitive resistive element into a thermal runaway state.

Claim 10 should be:
10.  A gas detection method for a gas sensor comprising a heat sensitive resistive element having at least a pair of electrodes, a lead part which is electrically connected to the heat sensitive resistive element by welding, while having no inclusions, and a porous gas molecule adsorption material which is thermally coupled to the heat sensitive resistive element, has a pore, and adsorbs molecules with a diameter smaller than a diameter of the pore, wherein adsorbed specific gas molecules are desorbed by heating to change a temperature due to desorption, the method comprising:
a step of maintaining the gas sensor at a constant temperature;
a heating step of heating the porous gas molecule adsorption material, wherein, in the heating step, an overpower is supplied to the heat sensitive resistive element to put the heat sensitive resistive element into a thermal runaway state; and
a detecting step of detecting a specific gas according to change in an output of the heat sensitive resistive element due to the heating.

Claim 13 is canceled.

Claim 14 should be:
14.  The gas detection method according to claim 10, wherein the constant temperature is 10°C or lower.

Allowable Subject Matter
Claims 1-12, 14, and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852